Exhibit 10.7.3

Execution Copy

FIRST AMENDMENT TO

LETTER OF CREDIT

FACILITY AGREEMENTS

THIS FIRST AMENDMENT TO LETTER OF CREDIT FACILITY AGREEMENTS (this “Amendment”)
made as of the 23rd day of December, 2002, between MUNIMAE MIDLAND CONSTRUCTION
FINANCE, LLC, a Maryland limited liability company (“MMCF”), MIDLAND MORTGAGE
INVESTMENT CORPORATION, a Florida corporation (“MMI”) (MMCF and MMI are
collectively referred to herein as the “Companies”) and BANK OF AMERICA, N.A.
(the “Bank”).

WITNESSETH

WHEREAS, MMCF and MMI each entered into a Letter of Credit Facility Agreement
dated October 18, 2002 with the Bank (individually the “MMCF Facility Agreement”
and the “MMI Facility Agreement,” and collectively the “Facility Agreements”);
and

WHEREAS, the Companies have requested that the Bank make certain amendments to
the Facility Agreements, and the Bank is willing to do so subject to the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. Defined Terms. All capitalized terms used but not otherwise defined in this
Amendment shall have the meaning ascribed to them in the Facility Agreements.
Unless otherwise specified, all section references herein refer to sections of
the Facility Agreements.

 

1



--------------------------------------------------------------------------------

2. Amendments to the MMCF Facility Agreement.

2.1 (a) The “Whereas Clauses” are amended to read as follows:

“WHEREAS, Fannie Mae, a corporation organized under the Federal National
Mortgage Association Charter Act, 12 U.S.C. § 1716 et. seq. (“Fannie Mae”) is
prepared to make certain loans to developers of multi-family residential
properties under its Construction Advance Loan Program (“CAL Program”) and
Freddie Mac, a corporation organized under the Federal Home Loan Mortgage
Corporation Act, 12 U.S.C. § 1452 et. seq. (“Freddie Mac”) is prepared to
provide standby credit enhancement instruments pursuant to its Bond Credit
Enhancement Program (the “Bond Enhancement Program”);

WHEREAS, it is a condition to the making of loans under the CAL Program that a
standby letter of credit (“Construction Letter of Credit”) be issued by a
national, federally insured, financial institution in favor of Fannie Mae with
respect to each such loan;

WHEREAS, it is a condition to the issuance of credit enhancement instruments
under the Bond Enhancement Program that a standby letter of credit (“Bond
Enhancement Letter of Credit”) be issued by a national, federally insured,
financial institution in favor of Freddie Mac, with respect to each credit
enhancement instrument issued by Freddie Mac.

WHEREAS, the Freddie Mac Commitment issued by Freddie Mac in connection with the
Bond Enhancement Program requires that the Company pay a Forward Commitment
Deposit Fee which may be posted in the form of a standby letter of credit
(“Deposit Fee Letter of Credit”) in the amount of such fee;

WHEREAS, the Company, in its capacity as Construction Lender and Servicer under
the CAL Program and the Bond Enhancement Program, wishes to apply from time to
time to Bank for the issuance of such letters of credit; and

 

2



--------------------------------------------------------------------------------

WHEREAS, the Bank is prepared to issue such letters of credit in favor of Fannie
Mae and Freddie Mac on the terms and conditions set forth herein:”

(b) The CAL Program and the Bond Enhancement Programs are collectively referred
to in the MMCF Facility Agreement as the “Programs.”

(c) Each reference in the MMCF Facility Agreement to the “CAL Program” shall
mean the “Programs” unless the context dictates otherwise.

(d) Each reference in the MMCF Facility Agreement to “Fannie Mae” shall mean
“Fannie Mae or Freddie Mac” unless the context dictates otherwise.

2.2 The definition of “Bond Credit Enhancement and Commitment Fee Facility” is
amended to read as follows:

“ ‘Bond Credit Enhancement and Commitment Fee Facility’ means the Letter of
Credit Facility Agreement between the Bank and MMI pursuant to which the Bank
has agreed to issue letters of credit in favor of Fannie Mae and Freddie Mac
with respect to (a) Fannie Mae’s and Freddie Mac’s credit enhancement of
tax-exempt multi-family housing revenue bonds, and (b) the commitment deposit
fee requirements under the CAL Program and the Bond Enhancement Programs.”

2.3 The definition of “Construction Loan Facility Amount” is amended to read as
follows:

“ ‘Construction Loan Facility Amount’ means the amount equal to $65,000,000 (the
“Base Amount”) minus the L/C Obligations outstanding under the Bond Credit
Enhancement and Commitment Fee Facility, provided that such Base Amount
(i) shall be increased by an amount equal to any reduction, following the date
hereof, in any commitment (other than the commitments under the Facility
Agreements) of the Bank in favor of the Parents or any subsidiary thereof, and
(ii) in any event, shall be increased to $100,000,000 on June 30, 2003.”

2.4 The definition of “Expiry Date” is amended to read as follows:

“ ‘Expiry Date’ means the last day a drawing may be made under a Letter of
Credit, which such date shall be approved by Fannie Mae or Freddie Mac but in no
event shall be later than forty-two (42) months after the date of issuance of
such Letter of Credit.”

 

3



--------------------------------------------------------------------------------

2.5 The following definition is added to the MMCF Facility Agreement:

“ ‘Freddie Mac’ means the Federal Home Loan Mortgage Corporation, a corporation
organized and existing under the Federal Home Loan Mortgage Corporation Act, 12
U.S.C. § 1452 et. seq.”

2.6 The definition of “Letter of Credit” is amended to read as follows:

“ ‘Letter of Credit’ means a Construction Letter of Credit, a Bond Enhancement
Letter of Credit or a Deposit Fee Letter of Credit (each as defined in the
Recitals) issued by the Bank for the account of the Company in favor of Fannie
Mae or Freddie Mac substantially in the form attached hereto as Exhibit B-1
(Fannie Mae) or Exhibit B-2 (Freddie Mac), as provided hereunder.”

2.7 The definition of “Pension Funds” is amended to read as follows:

“ ‘Pension Funds’ means the Detroit Pension Fund, the Wayne County Pension Fund,
and the City of Detroit General Retirement System.”

2.8 The definition of “Pension Fund L/C” is amended to read as follows:

(a) The introductory paragraph:

“ ‘Pension Fund L/C’ means any standby letter of credit issued by one of the
Pension Funds, as security for the Letters of Credit issued hereunder, each of
which shall:”

(b) Clause (e):

“(e) have an expiration date at least 30 days after the Expiry Date of the
Letter of Credit which such Pension Fund L/C secures; and”

2.9 Section 2.01(b) is amended to read as follows:

(a) “(iii) the requested Expiry Date of such Letter of Credit is more than
forty-two (42) months after the date such Letter of Credit is issued; or”

 

4



--------------------------------------------------------------------------------

(b) “(iv) such Letter of Credit is not secured, as of the date of its issuance,
by a Pension Fund L/C having an expiry date of at least thirty (30) days
following the Expiry Date of such Letter of Credit.”

2.10 The second sentence of Section 2.12 is amended to read as follows:

“The Bank will consider such request only if (a) the Bank receives evidence
satisfactory to it that the Pension Fund L/C which secures the Letter of Credit
for which such request has been made has been extended to have an expiry date of
at least thirty (30) days after the extended Expiry Date, and (b) at the time of
such extension, the Pension Fund which has issued the Pension Fund L/C which
secures such Letter of Credit has an S&P credit rating of “A-” or higher.”

2.11 Exhibit B is redesignated as Exhibit B-1, and Exhibit B-2 in the form
attached hereto is added to MMCF Agreement.

3. Amendments to the MMI Facility Agreement.

3.1 (a) The “Whereas Clauses” are amended to read as follows:

“WHEREAS, Fannie Mae, a corporation organized under the Federal National
Mortgage Association Charter Act, 12 U.S.C. § 1716 et seq. (“Fannie Mae”) is
prepared to provide standby credit enhancement instruments pursuant to its DUS
Bond Credit Enhancement Mortgage Loan Program and Freddie Mac, a corporation
organized under the Federal Home Loan Mortgage Corporation Act, 12 U.S.C. § 1452
et. seq. (“Freddie Mac”) is prepared to provide standby credit enhancement
instruments pursuant to its Bond Credit Enhancement Program (the “Bond
Enhancement Programs”);

WHEREAS, it is a condition to the issuance of credit enhancement instruments
under the Bond Enhancement Programs that a standby letter of credit
(“Construction Letter of Credit”) be issued by a national, federally insured,
financial institution in favor of Fannie Mae or Freddie Mac with respect to each
credit enhancement instrument issued by Fannie Mae or Freddie Mac;

WHEREAS, the Fannie Mae and Freddie Mac Commitments in connection with the Bond
Enhancement Programs and the Construction Advance Loan Program require that the
Company pay a Forward Commitment Deposit Fee which may be posted in the form of
a standby letter of credit (“Deposit Fee Letter of Credit”) in the amount of
such fee;

 

5



--------------------------------------------------------------------------------

WHEREAS, the Company, in its capacity as Construction Lender and Servicer under
the Bond Enhancement Programs, wishes to apply from time to time to Bank for the
issuance of such letters of credit; and

WHEREAS, the Bank is prepared to issue such letters of credit in favor of Fannie
Mae and Freddie Mac on the terms and conditions set forth herein;”

(b) Each reference in the MMI Facility Agreement to the “Bond Enhancement
Program” shall mean the “Bond Enhancement Programs” unless the context dictates
otherwise.

(c) Each reference in the MMI Facility Agreement to “Fannie Mae” shall mean
“Fannie Mae or Freddie Mac” unless the context dictates otherwise.

3.2 The third “Whereas Clause” is amended to read as follows:

“WHEREAS, the Fannie Mae Commitment issued by Fannie Mae in connection with its
Bond Enhancement Program and the Construction Advance Loan Program and the
Freddie Mac Commitment issued by Freddie Mac in connection with its Bond
Enhancement Program require that the Company pay a Forward Commitment Deposit
Fee which may be posted in the form of a standby letter of credit (“Deposit Fee
Letter of Credit”) in the amount of such fee;”

3.3 The definition of “Bond Enhancement Facility Amount” is amended to read as
follows:

“ ‘Bond Enhancement Facility Amount’ means the amount equal to $65,000,000 (the
“Base Amount”) minus the L/C Obligations outstanding under the Construction
Advance Loan Facility, provided that such Base Amount (i) shall be increased by
an amount equal to any reduction, following the date hereof, in any commitment
(other than the commitment under the Facility Agreements) of the Bank in favor
of the Parents or any subsidiary thereof, and (ii) in any event, shall be
increased to $100,000,000 on June 30, 2003.”

3.4. The definition of “Construction Advance Loan Facility” is amended to read
as follows:

“ ‘Construction Advance Loan Facility’ means the Letter of Credit Facility
Agreement between the Bank and MMCF pursuant to which the Bank

 

6



--------------------------------------------------------------------------------

has agreed to issue letters of credit in favor of Fannie Mae and Freddie Mac
with respect to loans to developers of multi-family residential properties under
the Construction Advance Loan Program and with respect to the Bond Enhancement
Program of Freddie Mac.”

3.5 The definition of “Expiry Date” is amended to read as follows:

“ ‘Expiry Date’ means the last day a drawing may be made under a Letter of
Credit, which such date shall be approved by Fannie Mae or Freddie Mac but in no
event shall be later than forty-two (42) months after the date of issuance of
such Letter of Credit.”

3.6 The following definition is added to the MMI Facility Agreement:

“ ‘Freddie Mac’ means the Federal Home Loan Mortgage Corporation, a corporation
organized and existing under the Federal Home Loan Mortgage Corporation Act, 12
U.S.C. § 1452 et. seq.”

3.7 The definition of “Letter of Credit” is amended to read as follows:

“ ‘Letter of Credit’ means either a Construction Letter of Credit or a Deposit
Fee Letter of Credit (each as defined in the Recitals) issued by the Bank for
the account of the Company in favor of Fannie Mae or Freddie Mac substantially
in the form attached hereto as Exhibit B-1 (Fannie Mae) or Exhibit B-2 (Freddie
Mac), as provided for hereunder.”

3.8 The definition of “Pension Funds” is amended to read as follows:

“ ‘Pension Funds’ means the Detroit Pension Fund, the Wayne County Pension Fund,
and the City of Detroit General Retirement System.”

3.9 The definition of “Pension Fund L/C” is amended to read as follows:

(a) The introductory paragraph:

“ ‘Pension Fund L/C’ means any standby letter of credit issued by one of the
Pension Funds, as security for the Letters of Credit issued hereunder, each of
which shall:”

 

7



--------------------------------------------------------------------------------

(b) Clause (e):

“(e) have an expiration date at least 30 days after the Expiry Date of the
Letter of Credit which such Pension Fund L/C secures; and”

3.10 Section 2.01(b) is amended to read as follows:

(a) “(iii) the requested Expiry Date of such Letter of Credit is more than
forty-two (42) months after the date such Letter of Credit is issued; or”

(b) “(iv) such Letter of Credit is not secured, as of the date of its issuance,
by a Pension Fund L/C having an expiry date of at least thirty (30) days
following the Expiry Date of such Letter of Credit.”

3.11 The second sentence of Section 2.12 is amended to read as follows:

“The Bank will consider such request only if (a) the Bank receives evidence
satisfactory to it that the Pension Fund L/C which secures the Letter of Credit
for which such request has been made has been extended to have an expiry date of
at least thirty (30) days after the extended Expiry Date, and (b) at the time of
such extension, the Pension Fund which has issued the Pension Fund L/C which
secures such Letter of Credit has an S&P credit rating of “A-” or higher.”

3.12 Exhibit B is redesignated as Exhibit B-1, and Exhibit B-2 in the form
attached hereto is added to MMI Agreement.

4. Effectiveness of Amendment. This Amendment shall be effective upon receipt by
the Bank of an executed copy of this Amendment.

5. Ratifications, Representations and Warranties.

(a) The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Facility
Agreements and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Facility Agreements are ratified and confirmed
and shall continue in full force and effect. MMCF, MMI and the Bank agree that
the Facility Agreements, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

(b) To induce the Bank to enter into this Amendment, MMCF and MMI ratify and
confirm each representation and warranty set forth in the

 

8



--------------------------------------------------------------------------------

Facility Agreements as if such representations and warranties were made on the
even date herewith, and further represent and warrant (i) that there has not
occurred since the date of the last financial statements delivered to the Bank
any event or circumstance that has resulted or could reasonably be expected to
result in a Material Adverse Effect, (ii) that no Event of Default exists on the
date hereof, and (iii) that MMCF and MMI are each fully authorized to enter into
this Amendment.

6. Benefits. This Amendment shall be binding upon and inure to the benefit of
MMCF, MMI and the Bank, and their respective successors and assigns; provided,
however, that MMCF and MMI may not, without the prior written consent of the
Bank, assign any rights, powers, duties or obligations under this Amendment, or
the Facility Agreements.

7. Construction. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York.

8. Invalid Provisions. If any provision of this Amendment is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable and the remaining provisions of this Amendment shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance.

9. Entire Agreement. The Facility Agreements, as amended by this Amendment,
contain the entire agreement among the parties regarding the subject matter
hereof and supersedes all prior written and oral agreements and understandings
among the parties hereto regarding same.

10. Reference to Facility Agreement. The Facility Agreements and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Facility
Agreements, as amended hereby, are hereby amended so that any reference in the
Facility Agreements to the Facility Agreements shall mean a reference to the
Facility Agreements as amended hereby.

11. Counterparts. This Amendment may be separately executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same agreement.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MUNIMAE MIDLAND CONSTRUCTION

FINANCE, LLC

By:   MuniMae Midland, LLC   Sole Member By:  

    /s/  Keith J. Gloeckl

Name:  

    Keith J. Gloeckl

Title:  

    Executive Vice President

NOTICE ADDRESS: 33 North Garden Avenue Suite 1200 Clearwater, Florida 33755
Attention: Lynn Coovert Facsimile: (727) 443-6067

MIDLAND MORTGAGE INVESTMENT

CORPORATION

By:  

    /s/  Keith J. Gloeckl

Name:  

    Keith J. Gloeckl

Title:  

    President

NOTICE ADDRESS: 33 North Garden Avenue, Suite 1200 Clearwater, Florida 33755
Attention: Thomas Vandergrift Facsimile: (727) 443-6067

 

10



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A By:  

    /s/  Jeff Journey

Name:  

    Jeff Journey

Title:  

    Senior Vice President

NOTICE ADDRESS: 901 Main Street 51st Floor TX1-492-51-01 Dallas, Texas
75202-3715 Telephone: (214) 209-9325 Facsimile: (214) 209-1571 Attention: Loan
Administration – Susan Mogish With copy to: Bank of America, N.A. 333 S. Beaudry
Avenue, 19th Floor CA9-703-19-23 Los Angeles, CA 90017-1466 Telephone: (213)
345-0098 Facsimile: (213) 345-6710

 

11